Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Terminal disclaimer filed obviates double patenting rejections.
Amendments and arguments are persuasive over 35 U.S.C. 101 rejections. Claimed invention is directed to more than an abstract idea of collecting, analyzing, manipulating and displaying data.
Amendments and arguments are persuasive over 35 U.S.C. 103 rejections. The prior arts do not teach nor suggest independent claim limitations, recited in part, “…wherein deriving the plurality of operational coefficients for each of the plurality of storage drives further comprises modeling a performance of each of the plurality of storage drives using one or more machine learning techniques and modifying the operational coefficients based on the modeled performance of each of the plurality of storage drives…” Accordingly, application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113